DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 were pending in this application prior to this amendment dated 01/29/2021. Claims 1, 10, 12, 14 and 20 are amended. New claims 21-24 are added of which claim 21 is now cancelled (see examiner’s amendment below). Hence, claims 1-20 and 22-24 are currently pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Colligan on 03/18/2021.
The application has been amended as follows: 
In Claim 1 line 14, “a grid insert overlaying the open receiving chamber and covering at least the siphon and the float, wherein liquid treating chemistry is dispensed through the siphon outlet when liquid in the receiving chamber reaches the  a grid insert overlaying the open receiving chamber and covering at least the siphon and the float, wherein a top of the float comprises a flange that abuts an underside of the grid insert when liquid in the receiving chamber reaches the second level, wherein liquid treating chemistry is dispensed through the siphon outlet when liquid in the receiving chamber reaches the first level and solid treating chemistry is dispensed through the drain outlet when the liquid in the receiving chamber reaches the second level--
Claim 21 is cancelled

Reasons for Allowance
Claims 1-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art, Zsambeki et al. (EP1764437B1) teaches a laundry treating appliance (referred to as washing machine, see [0001])  comprising: a laundry treating chamber (referred to as tub, [0001]  [0012]); a treating chemistry dispenser (referred to as detergent dispenser 10 see Figures 1-3) comprising: a container (liquid detergent cup 16, see Figure 3) defining an open receiving chamber (see Figure 3, [0013]) configured to hold an optimal dose of either a solid or liquid treating chemistry (see claim 5, [0009], [0013], [0016]) and having a siphon outlet (see Figure 5) fluidly coupled (via back opening 18, [0012]) to the treating chamber (tub) and a drain outlet (discharge opening 28) fluidly coupled (via back opening 18, [0012]) to the treating chamber (tub) ([0015]); a siphon (siphon S) located in the receiving chamber (liquid 
Zsambeki et al. neither teaches nor fairly suggests the siphon selectively fluidly coupling the siphon outlet to the treating chamber when liquid in the receiving chamber reaches a first level; the float selectively fluidly coupling the drain outlet to the treating chamber when liquid in the receiving chamber reaches a second level, greater than the first level; and wherein the top of the float that comprises the flange abuts an underside of the grid insert when liquid in the receiving chamber reaches the second level and wherein liquid treating chemistry is dispensed through the siphon outlet when liquid in the receiving chamber reaches the first level and solid treating chemistry is dispensed through the drain outlet when the liquid in the receiving chamber reaches the second level.
Therefore, claim 1 is allowed because it is novel and unobvious over the prior art of record. Claims 2-13, 22 and 23 are in condition for allowance as they are dependent on base claim 1.
Regarding claim 14, the closest prior art, Zsambeki et al. (EP1764437B1) teaches a treating chemistry dispenser (referred to as detergent dispenser 10 see Figures 1-3) comprising: a container (liquid detergent cup 16, see Figure 3) defining an open receiving chamber (see Figure 3, [0013]) configured to hold an optimal dose of either a solid or liquid treating chemistry (see claim 5, [0009], [0013], [0016]) and having a siphon outlet (see Figure 5) and a drain outlet (discharge opening 28); a siphon (siphon S) located in the receiving chamber (liquid detergent cup 16) (see Figure 5), and selectively fluidly coupling the siphon outlet to the receiving chamber (liquid detergent cup 16)   when liquid in the receiving chamber (liquid detergent cup 16) reaches a second level (see [0015]); a float (referred to as floating plug 32, see Figure 4,5) located in the receiving chamber (liquid detergent cup 16) and selectively fluidly coupling the drain outlet (discharge opening 28) to the receiving chamber (liquid detergent cup 16) when liquid in the receiving chamber reaches a first level, second level greater than the first level (see [0015]) and a grid insert (grid 24, see Figure 3) overlaying the open receiving chamber (see Figure 1) and covering at least the siphon and the float (see Figure 3), wherein a top of the float (floating plug 32) comprises a flange (32c).
Zsambeki et al. neither teaches nor fairly suggests the siphon selectively fluidly coupling the siphon outlet to the receiving chamber when liquid in the receiving chamber reaches a first level; the float selectively fluidly coupling the drain outlet to the receiving chamber when liquid in the receiving chamber reaches as second level, greater than the first level and wherein the top of the float that comprises the flange abuts an underside of the grid insert when liquid in the receiving chamber reaches the second level.
Claims 15-20 and 24 are in condition for allowance as they are dependent on base claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711                 


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711